Citation Nr: 1759196	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-04 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease (DJD).

2. Entitlement to a compensable rating for left knee instability prior to April 13, 2016, and in excess of 20 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to January 1990 and May 1995 to September 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's claims file is now in the jurisdiction of the Philadelphia, Pennsylvania RO.

In October 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The case was previously before the Board in February 2016 when it was remanded for additional development.  The Board finds there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

In a September 2016 rating decision the Appeals Management Center granted service connection and assigned a separate 20 percent rating for left knee instability, effective April 13, 2016, the date of the VA examination.  The Veteran did not file any document with VA expressing disagreement with the date decision regarding the instability.  However, the instability is a manifestation of the Veteran's service-connected knee disability.  When the Veteran disagreed with the amount of compensation awarded for his service-connected knee, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected left knee disability.   See AB v. Brown, 6 Vet. App. 35 (1993).  For these reasons, the Board concludes that when the Veteran appealed the rating assigned for his service-connected left knee, his appeal encompassed ratings for all manifestations of the condition.  Thus, the issues before the Board are as shown on the title page.


FINDINGS OF FACT

1. During the period on appeal, the Veteran's left knee degenerative joint disease has been manifested by limitation of extension to no more than 10 degrees and limitation of flexion to 125 degrees.

2. From October 1, 2011, the Veteran's left knee was manifested by moderate instability. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for the Veteran's service-connected left knee degenerative joint disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.40, 4.71a Diagnostic Code (Code) 5261 (2017).

2. The criteria for a 20 percent rating, but no higher, for the Veteran's service-connected left knee instability have been met from October 1, 2011.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.21, 4.40, 4.71 Diagnostic Code (Code) 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board acknowledges the September 2016 correspondence from the Veteran's representative which requested a new examination if a higher rating was not granted by the Board.  The Board has considered this requested, however, a review of the April 2016 examination reveals that all subjective and objective findings necessary for adjudication of the Veteran's claim were observed and recorded, and thus the examination and medical opinion appear complete and adequate.  The Veteran told the April 2016 examiner that he had not been treated for knee complaints and there is no competent evidence of worsening symptoms since the April 2016 examination.  The "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Accordingly, a new examination is not necessary for the proper adjudication of the Veteran's claim.

Disability ratings are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate Codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or misaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  The criteria for the evaluation of arthritis direct that the evaluation be conducted under Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Codes 5003, 5010.  

A veteran who has arthritis and instability of the knee may be rated separately under Codes 5003 and 5257.  Evaluation of a knee disability under both of those Codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14; VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997);  Esteban v. Brown, 6 Vet. App. 259 (1994).

Under Code 5257, which pertains to recurrent subluxation or lateral instability of the knee, slight recurrent subluxation or lateral instability is rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability is rated as 20 percent disabling.  Severe recurrent subluxation or lateral instability is rated as 30 percent disabling.  38 C.F.R. § 4.71a, Code 5257.

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

For VA compensation purposes, normal flexion of the knee is to 140 degrees, and normal extension is to zero degrees. 38 C.F.R. § 4.71a  , Plate II.

Under Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260. 

Under Code 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Code 5261.  

Additionally, the United States Court of Appeals for Veterans Claims (Court) recently held that evaluation of a knee disability under Codes 5257 or 5261 (and by Code 5260) or both does not, as a matter of law, preclude separate evaluation of a meniscal disability of the same knee under Codes 5258 or 5259.  Lyles v. Shulkin, No. 16-0994 (Vet. App. Nov. 29, 2017).  Entitlement to a separate evaluation depends on whether the manifestations of disability for which a separate evaluation is being sought have already been compensated by an assigned evaluation under a different Code.  In the context of evaluating musculoskeletal disabilities based on limitation of motion, a manifestation of disability has not been compensated, for separate evaluation and pyramiding purposes, if that manifestation did not result in an elevation of the evaluation under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the principles set forth in DeLuca, 8 Vet. App. at 202.  Id.

Code 5258 provides a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 

Code 5259 provides a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.

The Veteran seeks entitlement to a higher initial evaluation for his service-connected left knee disability.  The Veteran's left knee DJD is rated as 10 percent from October 1, 2011, the date following his separation from active service, under Code 5260-5003.  The use of this hyphenated diagnostic code may be read to indicate that Veteran's disability is being evaluated based on the limitation of motion, with reference to the diagnostic code for limitation of flexion.  The Veteran's left knee instability is rated separately as 20 percent from April 13, 2016, under Code 5257.

The report of an April 2011 in-service MRI of the left knee included the Veteran's report of feeling instability when walking and pivoting.  On review of the MRI, the provider noted a complete anterior cruciate ligament rupture and a tear of the posterior horn of the medial meniscus; a tear of the posterior horn of the lateral meniscus could not be excluded. 

In a July 2011 pre-separation examination for VA, the Veteran reported having symptoms of his left knee including weakness, stiffness, swelling, giving way, lack of endurance, tenderness, pain and dislocation.  Range of motion was from 0 to 85 degrees.  The examiner noted that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Regarding left knee instability, the examiner noted the stability tests were within normal limits for anterior and posterior cruciate ligaments, medial and lateral collateral ligaments and the medial and lateral meniscus.  There was also no subluxation in the left knee.  The diagnosis was degenerative arthritis.  Subjective factors were left knee pain with prolonged standing and walking; objective factors included pain on range of motion.  

In his November 2012 notice of disagreement, the Veteran reported that he has "no ACL" which causes his knee to be unstable, "regularly rocking in and out of joint."  He also reported that he regularly wears a knee brace, but his knee will still collapse on him.  

In October 2015, the Veteran testified that an in-service MRI revealed that his left ACL was severed in half and he has worn a brace on his left knee ever since.  He testified that even with the brace his knee is still unstable and will rock in and out of the joint.  He described that his left knee had completely collapsed at least five times.  He testified that he had not sought treatment following service and just takes over-the-counter medication to treat his knee.  He also testified that he did not experience flare-ups, but the pain did increase with activity, which caused more instability.  

On April 2016 VA examination, the examiner noted historical diagnoses of a left knee meniscal tear, a left knee ACL tear, left knee instability, and arthritic conditions in his left knee, all beginning in 2011.  The examiner recorded the Veteran's in-service injury to his left knee, while windsurfing.  The Veteran reported that his knee went into valgus acutely.  He was evaluated, sent to Physical Therapy and had ongoing pain and instability.  He wore a knee brace and had repetitive instability with pivoting.  Physical therapy continued.  He had an MRI in 2011 but surgery was not performed due to proximity of retirement.  The Veteran said he has had no further treatment since retiring from service.  He was currently employed driving a truck and had not sought further care because he does not want to be off work for surgery and recovery.  He had not lost time from work due to the left knee. 

The Veteran reported having flare-ups about once or twice a month while doing physical activities such as lifting or going up and down stairs.  He reported that during flare-ups his knee pain is much worse, on average rated 3 out of 10 and 4 out of 10 during a flare-up.  The Veteran described that his flare-ups usually last the rest of the day and limit his physical activities.  He also described his functional impairment as that he has to be careful what he does physically because his knee is unstable and can give out on him without warning.  He reported that his left knee limits the sports that he can play, he can no longer ride a motorcycle, cannot squat for longer than 5 minutes without a flare-up, and he has to keep his weight on his right leg while standing.  He also reported that his inactivity has caused him to gain about 20 pounds.  On range of motion testing, left knee flexion was to 135 degrees and extension was normal.  The examiner noted that while 140 degrees is normal flexion, 135 degrees is the normal range for the Veteran because of his muscular legs.  The examiner found that the Veteran's range of motion in his left knee did not contribute to functional loss, there was no evidence of pain on examination, no evidence of pain with weight bearing, no evidence of localized tenderness or pain, and no evidence of crepitus.  The Veteran was also able to perform repetitive use testing with at least three repetitions with no additional functional loss or loss of range of motion after three repetitions.  While the examiner noted that the Veteran was not examined immediately after repetitive use over time and he was unable to say without mere speculation as to the functional limitations with repeated use over time because the Veteran reported avoiding repetitive activities that led to flare-ups, the examiner opined that the examination was medically consistent with his lays statements describing functional loss with repetitive use.  Regarding flare-ups of his left knee, the examiner noted that the examination was neither medically consistent nor inconsistent with the Veteran's lay statements.  The examiner noted that pain would cause functional loss during flare-ups, but she could not describe the functional loss in terms of range of motion during a flare-up, because it varies depending on the severity of the flare.  The Veteran estimated an additional 5 to 10 degrees of loss of range of motion.  Muscle strength testing was normal, rated 5 out of 5, for both knee, and no ankylosis was found.  On joint stability testing, the examiner found moderate lateral instability in the Veteran's left knee.  For his left knee, anterior instability (Lachman Test) was rated as 2+ (5-10 millimeters), and posterior instability, medial instability, and lateral instability were normal.  The examiner noted that the Veteran regularly used a left knee brace for joint stability.  The examiner also opined the Veteran's left knee disability impacted his performance of occupational tasks because his knee condition prevents running, limits stairclimbing, ladder climbing and squatting; causes pain with sitting longer than one hour; and prevents him from lifting or carrying more than 75 pounds or repetitive lifting due to instability.  

In the rating action on appeal that assigned the initial 10 percent rating, the RO specifically considered findings of painful motion and x-ray evidence of arthritis and assigned the 10 percent rating for painful motion under 38 C.F.R. § 4.59.  Range of motion findings reported at the July 2011 examination (0 to 85 degrees) would be noncompensable under the diagnostic codes pertaining to flexion and extension.  

Based on a review of the record, the Board finds that entitlement to an initial rating in excess of 10 percent for the Veteran's left knee DJD is not warranted.  The Board also finds that the 10 percent rating is more appropriately assigned under Code 5261 for limitation of extension.  Butts v. Brown, 5 Vet. App. 532 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

At worst and with consideration of pain and the Veteran's lay statements regarding his loss of range of motion during flare-ups, extension was to 10 degrees, and flexion was to 125 degrees.  While the initial 10 percent rating was assigned to compensate for pain that did not cause sufficient limitation of motion to reach a compensable level, those findings warrant assignment of a compensable rating under Code 5261 for limitation of extension.  A higher rating is not warranted under that Code as extension is not limited to 15 degrees.  A separate compensable rating is not warranted for limitation of flexion under Code 5260 as flexion is not limited to 45 degrees.  As the Veteran's limitation of flexion warrants a compensable level of limitation of motion, 38 C.F.R. § 4.59 is no longer applicable. 

Regarding the instability of the Veteran's left knee, the Board finds that a 20 percent rating is warranted beginning October 1, 2011, the date of the grant of service connection for his left knee DJD, but not higher.  

The evidence shows that the instability of the Veteran's knee began along with his DJD during service and has persisted since.  In an April 2011 in-service MRI a complete ACL rupture was diagnosed.  While the July 2011 QTC examiner found the Veteran's left knee stability tests were within normal limits, the Veteran has provided competent and credible testimony, backed by the findings of the April 2016 examiner, that his knee has been unstable since 2011.  Following separation from service, the Veteran consistently described that his left knee was unstable and rock in and out of his joint.  

The Board also finds that the evidence shows that the Veteran's left knee has likely been moderately unstable since service.  In addition to describing that his knee rocked in and out of his joint, in October 2015 he testified that his left knee "had completely collapsed at least five times."  Significantly, objective medical evidence showed moderate instability of the left knee.  On April 2016 examination the examiner noted the Veteran had a history of moderate left lateral instability and that joint stability testing revealed anterior instability (Lachman Test) of 2+.  A higher rating is not warranted as severe instability of the Veteran's left knee was not shown because posterior instability, medial instability, and lateral instability tests on April 2016 examination were all normal.  Accordingly, resolving all benefit of the doubt in favor of the Veteran, the Board finds that a 20 percent rating is warranted for moderate joint instability of the left knee from October 1, 2011.  

Furthermore, the Board finds the Veteran is not entitled to an additional separate rating for his diagnosed left knee meniscus tear under either Code 5258 or 5259.  There is no competent medical evidence of manifestations related to the meniscus tear, such as frequent episodes of "locking" pain and effusion into the left knee, that are separate from the manifestations considered under Code 5261 and 5257.  There is also no competent evidence, and no assertion, of removal of a symptomatic semilunar cartilage under Code 5259.

As detailed above, the Board has considered the Veteran's lay statements that his knee disability is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's service-connected left knee DJD.  As for the instability of the Veteran's left knee, considering the benefit of the doubt, the evidence warrants a 20 percent rating, but not higher.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.71(a), Code 5257; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 10 percent for left knee degenerative joint disease is denied. 

From October 1, 2011 an increased 20 percent rating for left knee instability is granted, subject to the laws and regulations governing the distribution of monetary awards. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


